     Case 1:17-cv-05833-DLC Document 278 Filed 01/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
NORMA KNOPF and MICHAEL KNOPF,         :              17cv5833(DLC)
                                       :
                         Plaintiffs,   :                   ORDER
               -v-                     :
                                       :
FRANK M. ESPOSITO, DORSEY & WHITNEY,   :
LLP, NATHANIEL H. AKERMAN, EDWARD S.   :
FELDMAN, and MICHAEL HAYDEN SANFORD,   :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     Pursuant to the teleconference held on January 19, 2021,

the following schedule shall govern the further conduct of

pretrial proceedings in this case:

     1. The plaintiffs shall file a motion for summary judgment

         by March 12, 2021.

     2. The defendants shall file an opposition and a cross

         motion for summary judgment by April 2, 2021.

     3. The plaintiffs shall file a reply and an opposition to

         the defendants’ cross motion for summary judgment by

         April 23, 2021.

     4. The defendants shall file a reply by May 7, 2021.

     SO ORDERED.

Dated:     New York, New York
           January 19, 2021
